MG ADVANTAGE 401(k) PLAN Amended and Restated Effective January 1, 2013 MG Advantage 401(k) Plan Amended and Restated Effective January 1, 2013 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS 2 Account 2 Administrator 2 Allocation Date 2 Anniversary Date 2 Annuity Starting Date 2 Beneficiary 2 Break in Service 2 Catch-Up Contribution 3 Code 3 Common Stock 3 Company 3 Compensation 3 Contract or Policy 4 Elective Contribution 4 Elective Contribution Account 4 Eligible Employee 4 Employee 5 Employer 6 Entry Date 6 ERISA 6 Excess Annual Addition 6 Excess Deferred Compensation 6 FMLA 6 Fiduciary 6 Five-Year Break in Service 7 Forfeiture 7 Former Participant 7 415 Compensation 7 414(s) Compensation 7 Highly Compensated Employee 8 Highly Compensated Former Employee 9 Hour of Service 9 Income 10 Investment Committee 10 Investment Manager 11 Key Employee 11 Leased Employee 11 Matching Contribution 12 Matching Contribution Account 12 Media General Company 12 Non-Key Employee 12 MG Advantage 401(k) Plan Amended and Restated Effective January 1, 2013 Normal Retirement Age 12 Normal Retirement Date 12 Park Account 13 Park Participant 13 Park Plan 13 Participant 13 Plan 13 Plan Year 13 Profit Sharing Account 13 Profit Sharing Contribution 13 Qualified Joint and Survivor Annuity 14 Qualified Pre-Retirement Survivor Annuity 14 Register Account 14 Register Participant 14 Register Plan 14 Regulation 14 Retirement Date 14 Rollover Account 15 Rollover Contributions 15 Roth Account 15 Roth Contribution 15 Safe Harbor Matching Contribution 15 Safe Harbor Matching Contribution Account 15 Special Register Contribution Account 15 Terminated Participant 16 Termination Date 16 Top Heavy Plan 16 Top Heavy Plan Year 16 Total and Permanent Disability 16 Trustee 16 Trust Fund 16 USERRA 16 Valuation Date 17 Vested 17 Voluntary Contribution 17 Voluntary Contribution Account 17 Year of Service 17 ARTICLE II ADMINISTRATION 20 Powers and Responsibilities of the Company 20 Appointment of Committee 20 Allocation and Delegation of Responsibilities 20 Powers and Duties of the Administrator 20 Records and Reports 21 Appointment of Advisers 22 Information from Employer 22 MG Advantage 401(k) Plan Amended and Restated Effective January 1, 2013 Payment of Expenses 22 Majority Actions 22 Claims Procedure 22 Claims Review Procedure 23 ARTICLE III ELIGIBILITY 24 Conditions of Eligibility 24 Application for Participation 25 Effective Date of Participation 25 Determination of Eligibility 25 Omission of Eligible Employee 25 Inclusion of Ineligible Employee 25 Inclusion of Employees Eligible under USERRA 26 ARTICLE IV INVESTMENTS 27 Investment of Participants’ Accounts 27 Selection of Investment Option and Allocation of Net Income/Loss 27 Participants’ Investments in the Common Stock Fund 28 Acquisition of Common Stock by the Trustee 28 Stock Rights, Splits and Dividends 29 Voting of Securities 29 Investment of Income 30 Addition and Removal of Investment Funds 30 ARTICLE V CONTRIBUTIONS AND ALLOCATIONS 31 Matching Contributions 31 Elective Contributions, Catch-Up Contributions and Roth Contributions 32 Rollover Contributions 35 Profit Sharing Contributions 35 Time of Payment of Employer’s Contribution 36 Allocation of Contributions and Earnings 36 Maximum Annual Additions 38 Correction of Excess Annual Additions 42 Voluntary Contributions 42 Special Register Contribution 4 3 ARTICLE VI VALUATIONS 44 Valuation of the Trust Fund 44 Method of Valuation 45 ARTICLE VII DETERMINATION AND DISTRIBUTION OF BENEFITS 45 Determination of Benefits upon Retirement 45 Determination of Benefits upon Death 45 Determination of Benefits in Event of Disability 46 Determination of Vested Benefits upon Termination of Employment 47 Distribution of Benefits 48 Minimum Required Distributions 53 MG Advantage 401(k) Plan Amended and Restated Effective January 1, 2013 Distribution of Benefits upon Death 58 Time of Segregation or Distribution 61 Distribution for Minor Beneficiary 62 Location of Participant or Beneficiary Unknown 62 Pre-Retirement Distribution 62 Discretionary Withdrawals 63 Hardship Distribution 64 Payments Pursuant to Qualified Domestic Relations Orders 66 Loans to Participants 66 Qualified Reservist Distributions 68 Roth Account Withdrawals 68 ARTICLE VIII AMENDMENT, TERMINATION, AND MERGERS 69 Amendment 69 Termination 70 Merger or Consolidation 70 ARTICLE IX MISCELLANEOUS 71 Participants’ Rights 71 Alienation 71 Construction of Plan 73 Gender and Number 73 Legal Action 73 Prohibition against Diversion of Funds 73 Bonding 73 Employer’s and Trustee’s Protective Clause 74 Insurer’s Protective Clause 74 Receipt and Release for Payments 74 Action by the Employer 74 Named Fiduciaries and Allocation of Responsibility 74 Headings 75 Disallowance of Contributions 75 Uniformity 75 Administration Necessary to Comply with Section 16 75 Severability 76 ARTICLE X PARTICIPATING EMPLOYERS 77 Adoption by Other Employers 77 Requirements of Participating Employers 77 Designation of Agent 78 Employee Transfers 78 Participating Employer’s Contribution 78 Amendment 78 Discontinuance of Participation 78 Administrator’s Authority 79 MG Advantage 401(k) Plan
